NUMBER 13-14-00349-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

STEVEN PATRICK JONES, JOHN PATRICK ACORD,
ECOENERGY GROUP, INC., AND
INTERMODAL WEALTH, INC.                                                   Appellants,

                                           V.

LYDIA TUMMEL, KURT K. TUMMEL TRUST,
AND HAROLD K. TUMMEL,                              Appellees.
____________________________________________________________

             On appeal from the 332nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                    Memorandum Opinion Per Curiam
      The appellants’ brief in the above cause was due on July 28, 2014. On July 29,

2014, appellees, Lydia Tummel, Harold K. Tummel individually and as trustee of the Kurt

K. Tummel Trust, filed a motion to dismiss this appeal on grounds that appellants had not
timely filed their brief in this cause in accordance with this Court’s directive. On August

20, 2014, the Clerk of the Court notified appellants that their briefs had not been timely

filed and that the appeal was subject to dismissal for want of prosecution under Texas

Rule of Appellate Procedure 38.8(a)(1), unless within ten days from the date of receipt of

this letter, appellants reasonably explained the failure and the appellees were not

significantly injured by the appellants’ failure to timely file their briefs. On September 4,

2014, the Court received a pro se response from John Acord, in which he stated that he

had only recently been informed that his counsel had withdrawn and that he was

incarcerated without access to the record. Acord requested: (1) an extension of sixty

days “in which to file an appeal,” or “to stay the appeal until the related criminal case is

completed,” (2) a free copy of the appellate record in this case; and (3) to proceed as an

indigent. To date, no response has been received from the other appellants.

       The clerk’s record in this case was filed on December 27, 2013. The reporter’s

record was filed on February 14, 2014. A supplemental clerk’s record was filed on March

18, 2014. Appellants’ counsel was allowed to withdraw on June 26, 2014. While Acord

has attempted to offer a reasonable explanation regarding his failure to timely file a brief,

the remaining appellants have not. Neither Acord nor the remaining appellants have

argued or established that the appellees have not been significantly injured by the

appellants’ failure to timely file a brief. The underlying judgment is a monetary judgment

in favor of appellants and that judgment has not been superseded. Accordingly, we

GRANT appellees’ motion to dismiss and this appeal is DISMISSED FOR WANT OF




                                             2
PROSECUTION. See TEX. R. APP. P. 38.8(a), 42.3(b). All relief requested in Acord’s

pro se motion is DENIED.



                                                               PER CURIAM

Delivered and filed the
11th day of September, 2014.




                                        3